UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7298



EDWARD L. MOSES,

                                            Plaintiff - Appellant,

          versus


ROBERT HAM; BELINDA DUDLEY; MICHAEL A. HARDEE;
MICHAEL J. LAMM; FINESSE G. COUCH,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:07-ct-03082)


Submitted:   December 13, 2007         Decided:     December 20, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward L. Moses, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Edward L. Moses, a North Carolina inmate, appeals the

district court’s order dismissing his civil rights claim regarding

the grievance procedure under 28 U.S.C. § 1915(e)(2)(B) (2000). We

have reviewed the record and find that this appeal is frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the

district court.   Moses v. Ham, No. 5:07-ct-03082 (E.D.N.C. filed

Aug. 15, 2007; entered Aug. 16, 2007).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 2 -